Citation Nr: 1720037	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Southeast Louisiana Legal Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge in July 2013.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who presides at a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In February 2017, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In March 2017, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

This case was most recently before the Board in January 2015, at which time it was remanded for additional development.  The case has now been returned for further appellate review. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.





REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent a VA PTSD examination in December 2015.  At that time, the examiner determined the Veteran did not meet the diagnostic criteria for PTSD.  In the course of the Board's January 2015 remand, the examiner was instructed that if a diagnosis of PTSD was not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  However, the examiner failed to complete section II, subsection 4 of the examination questionnaire with respect to the diagnostic criteria.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the Veteran was diagnosed with an adjustment disorder, with mixed anxiety and depressed mood during his December 2015 examination.  In a February 2016 addendum, the examiner stated the Veteran's psychiatric disability is less likely than not directly due to or aggravated by a pre-existing condition or military service.  The examiner stated the Veteran's psychiatric disability is due to current stressors of unemployment and medical issues, but failed to indicate how she came to this conclusion, and also wholly ignored the Veteran's reports of ongoing psychiatric manifestations since experiencing his reported traumatic experiences during his military service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing, the Board finds a new VA examination and medical opinion is needed prior to final adjudication of this matter.  

The Veteran also underwent a VA examination to assess his claim for hepatitis C.  During that examination the examiner confirmed the Veteran's diagnosis.  However, the examiner then concluded the Veteran's hepatitis C was less likely than not due to service.  In support of this conclusion, the examiner indicated the only possible source of transmission from service was the inoculation gun.  The examiner indicated the most likely cause of his hepatitis C was his history of intervenous (IV) drug use.  The examiner acknowledged the Veteran's reports that he never used dirty needles at that time; however, the examiner wholly failed to explain how or why he came to the conclusion that the Veteran's IV drug use was the most likely cause of his hepatitis C.  Based on this insufficiency, the Board finds an addendum medical opinion is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to the Veteran's corroborated stressor should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's lay statements.  A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Obtain a medical opinion from an examiner with sufficient experience and expertise to opine on the etiology of the Veteran's claimed hepatitis C disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his in-service innoculations by way of inoculation gun.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then undertake any additional development deemed necessary.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




